—Writ of habeas corpus in the nature of an application for bail reduction upon Orange County Indictment No. 98-476 or to release the defendant on his own recognizance.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Orange County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Santucci, J. P., Joy, Altman and Luciano, JJ., concur.